Stanley-ID v. State                                                 















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-254-CR

     IRA DEAN STANLEY,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 52nd District Court
Coryell County, Texas
Trial Court # 13,042-B
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Ira Dean Stanley attempts to appeal his conviction for rioting.  See Tex. Penal Code Ann.
§ 42.02 (Vernon 1994).  He has filed a "Request To File Out Of Time Appeal" in this court. 
Although he alleges in his motion that he filed a notice of appeal in the trial court within the time
required, we are unable to find a notice in the transcript.  See Tex. R. App. P. 41(b)(1).  Timely
filing of a written notice of appeal is jurisdictional.  Shute v. State, 744 S.W.2d 96, 97 (Tex.
Crim. App. 1988); Reyes v. State, No. 08-94-00162-CR, 1994 WL 407154 (Tex. App.—El Paso,
July 14, 1994, no pet. h.).  Thus, we deny his motion for an out of time appeal and dismiss this
cause for want of jurisdiction.  See id. 
                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed October 19, 1994
Do not publish